Exhibit 21.0 TRANSCONTINENTAL REALTY INVESTORS, INC. SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiaries of and partnership interests of Transcontinental Realty Investors, Inc., the percentage of ownership and the state or other jurisdiction of organization or incorporation as of December 31, 2012 (indention indicates immediate parent entity): Corporations Name of Entity Ownership Jurisdiction American Realty Investors, Inc. 1.99% Nevada BW Ranch, Inc. 100.00% Nevada Continental Common, Inc. 100.00% Nevada Continental Common Lease, Inc. 100.00% Nevada Continental Mortgage and Equity Investors, Inc. 100.00% Nevada Continental Baronne, Inc. 100.00% Nevada Continental Poydras Corp. 100.00% Nevada EQK Bridgeview Plaza, Inc. 100.00% Nevada 1925 Valley View, Inc. 100.00% Nevada South Cochran Corporation 100.00% Nevada Hartford Building Corporation 100.00% Texas Income Opportunity Realty Investors, Inc. (1) 81.12% Nevada Kelly Lot Development, Inc. 100.00% Nevada Mandahl Bay Holdings, Inc. 100.00% US Virgin Islands Midland Apartments, Inc. 100.00% Nevada Midland Odessa Properties, Inc. (2) 48.80% California South Toler, Inc. 100.00% Texas T Belmont, Inc. 100.00% Nevada T Castle Glen, Inc. 100.00% Nevada T Galleria Town Center, Inc. 100.00% Nevada T Galleria West Hotel, Inc. 100.00% Nevada T Galleria West Lofts, Inc. 100.00% Nevada T Grand Prairie, Inc. 100.00% Nevada T Hackberry, Inc. 100.00% Nevada T Island Bay Corp. 100.00% Nevada T Keller Springs, Inc. 100.00% Nevada T Lago Vista West, Inc. 100.00% Nevada T LC Station, Inc. 100.00% Nevada T LC Village, Inc. 100.00% Nevada T Majestic, Inc. 100.00% Nevada T Mansions, Inc. 100.00% Nevada T Mason Park, Inc. 100.00% Nevada T Metro Center, Inc. 100.00% Nevada T Pinnacle, Inc. 100.00% Nevada T Plum Creek, Inc. 100.00% Nevada T Polo Estates, Inc. 100.00% Nevada T Rogers, Inc. 100.00% Nevada T Southwood 1394, Inc. 100.00% Nevada T Stonemason, Inc. 100.00% Nevada T Summer Breeze, Inc. 100.00% Nevada T Verona Villas, Inc. 100.00% Nevada T. Copperridge, Inc. 100.00% Nevada TCI 151 Acres, Inc. 100.00% Nevada TCI 319 Acres, Inc. 100.00% Nevada TCI 600 Las Colinas, Inc. 100.00% Nevada TCI 9033 Wilshire Boulevard 100.00% Nevada TCI Anderson Estates, Inc. 100.00% Nevada TCI Audubon Terrace, Inc. 100.00% Nevada TCI Baywalk Corp. 100.00% Nevada TCI Bentonville, Inc. 100.00% Nevada TCI Dedeaux Road, Inc. 100.00% Nevada TCI Denham Springs, Inc. 100.00% Nevada TCI DLJ II, Inc. 100.00% Nevada TCI DLJ III, Inc. 100.00% Nevada TCI Keller Hicks, Inc. 100.00% Nevada TCI LeFlore Estates, Inc. 100.00% Nevada TCI McKinney 34, Inc. 100.00% Nevada TCI McKinney Ranch, Inc. 100.00% Nevada TCI Mercer Crossing, Inc. 100.00% Nevada TCI Monticello Estates, Inc. 100.00% Nevada TCI MS Investment, Inc. 100.00% Mississippi TCI NO Properties, Inc. 100.00% Nevada TCI Ocean Estates, Inc. 100.00% Nevada TCI Paramount Terrace, Inc. 100.00% Nevada TCI Park West I, Inc. 100.00% Nevada TCI Riverwalk I, Inc. 100.00% Nevada TCI Riverwalk II, Inc. 100.00% Nevada TCI UIW, Inc. 100.00% Nevada TCI Valley Ranch 20, Inc. 100.00% Nevada Today Mason Park GP, Inc. 100.00% Texas Top Capital Partners, Inc. 100.00% Nevada Transcontinental Cary, Inc. 100.00% Nevada Transcontinental Gautier Land, Inc. 100.00% Nevada Transcontinental Lamar, Inc. 100.00% Nevada Transcontinental Treehouse Corporation 100.00% Nevada LLC interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction 1340 Poydras, LLC 100.00% Delaware ATI Mineral Holdings, LLC 99.00% Nevada CCH Member, LLC 100.00% Mississippi Capital Center Holdings, LLC 50.00% Mississippi David L. Jordan Apartments, Phase III, LLC 0.01% Mississippi Dominion at Mercer Crossing, LLC 100.00% Nevada EQK Sesame Square, LLC 100.00% Nevada EQK Windmill Farms, LLC 100.00% Nevada Jackson Hotel Enterprises, LLC 70.00% Nevada Convention Center Hotel, LLC 100.00% Nevada LeFlore Estates, LLC 0.01% Mississippi Residential Sub I, LLC 100.00% Nevada Residential Sub II, LLC 100.00% Nevada Residential Sub III, LLC 100.00% Nevada Residential Sub IV, LLC 100.00% Nevada Residential Sub V, LLC 100.00% Nevada T Bellwether Ridge, LLC 100.00% Nevada T Courtyards at Cockrell Housing, LLC 100.00% Nevada T Keller Springs, LLC 100.00% Nevada T Lodges, LLC 100.00% Nevada T Midland, LLC 100.00% Nevada T Mira Bella, LLC 100.00% Nevada T Peninsula Point, LLC 100.00% Nevada T Peterson, LLC 100.00% Nevada T Sierra Court, LLC 100.00% Nevada T Sonoma Court, LLC 100.00% Nevada T Springs Apts, LLC 100.00% Nevada T Toulon, LLC 100.00% Nevada T Townhome Investments, LLC 100.00% Nevada TCI Blue Ridge, LLC 100.00% Nevada TCI Centura Holdings, LLC 100.00% Nevada TCI Clements, LLC 100.00% Nevada TCI Hines Acres, LLC 100.00% Nevada TCI Ladue, LLC 100.00% Nevada TCI Manhattan 2, LLC 100.00% Nevada TCI Marina Landing Lease, LLC 100.00% Nevada TCI Meridian Acres, LLC 100.00% Nevada TCI Payne North Land, LLC 100.00% Nevada Three Hickory Center, LLC 100.00% Nevada Travis Ranch, LLC 100.00% Nevada Partnership interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction 288 City Park Apartments, LTD 99.00% Texas 30 Castleglen Estates Apartments, LP 24.00% Texas 313 Keller Springs Apartments, LP 24.00% Texas Anderson Estates, LP 0.01% Mississippi Blue Lake Properties II, LTD 99.00% Texas Blue Lake Properties, LTD 99.00% Texas Breakwater Bay, LTD 99.00% Texas BW Apartments, LP 49.00% Texas Capitol Hill Limited Partnership 99.00% Arkansas Cascades Apartments, LTD 99.00% Texas CTMGT Land Holdings, LP 19.90% Texas Dakota Arms, LTD 99.00% Texas David L. Jordan Apartments Phase II, LP 0.01% Mississippi DeSoto Apartments, LTD 99.00% Texas DeSoto Ridge Apartments, LTD 99.00% Texas Echo Valley Properties, LTD 99.00% Texas El Paso Legends, LTD 99.00% Texas Falcon Lakes, LTD 99.00% Texas FB Peninsula Point, LTD 24.00% Texas FW Verandas at City View, LTD 99.00% Texas Heather Creek Apartments Mesquite, LTD 99.00% Texas KLP Blue Ridge Apartments, LP 24.00% Texas KLP Dorado Ranch Apartments, LP 24.00% Texas KLP Sugar Mill Apartments, LP 24.00% Texas KLP Toulon Apartments, LP 99.00% Mississippi Laguna at Mira Lago, LTD 99.00% Texas Lake Forest AM, LTD 99.00% Texas Lakeview at Pecan Creek Apartments, LTD 99.00% Texas Loyal Windsong of Fort Worth, LTD 99.00% Texas Mansions of Mansfield Apartments, LTD 24.00% Texas Mason Kingsland Apartments, LP 99.00% Texas Mason Park, LTD 100.00% Texas Metra Quail Oaks, LP 14.60% Delaware Metra Westwood, LP 14.60% Delaware Monticello Estates, LP 0.01% Arkansas Nakash Income Associates 60.00% Georgia Northside on Travis, LTD 24.00% Texas Pacific Galveston Properties, LP 49.00% Texas Parc at Clarksville, LP 1.00% Tennesee Parc at Denham Springs, LP 24.00% Louisiana Parc at Grand Prairie, LP 99.00% Texas Parc at Maumelle, LP 99.00% Arkansas Parc at Metro Center II, LP 24.00% Tennesee Parc at Metro Center, LP 99.00% Tennesee Parc at Rogers, LP 100.00% Arkansas Pecan Pointe, LTD 24.00% Texas Riverwalk Apartments, LP 0.01% Mississippi SA Spanish Trail, LTD 99.00% Texas Sonoma Court, LTD 24.00% Texas Spyglass of Mansfield, LTD 99.00% Texas TCI Woodmont Group III, LP 75.00% Texas TCI Woodmont Group V, LP 100.00% Texas The Lodge at Pecan Creek Apartments, LP 24.00% Texas Vistas of Pinnacle Park, LTD 99.00% Texas Vistas of Vance Jackson, LTD 99.00% Texas Wildflower Villas, LTD 99.00% Texas Woodmont TCI Group IX, LP 75.00% Texas Woodmont TCI Group VIII, LP 75.00% Texas Woodmont TCI Group X, LP 75.00% Texas Woodmont TCI Group XI, LP 75.00% Texas Woodmont TCI Group XII, LP 75.00% Texas Woodmont TCI Group XIII, LP 75.00% Texas Woodmont TCI Group XIV, LP 75.00% Texas (1) A list of all subsidiaries of Income Opportunity Realty Investors (IOT) is filed as exhibit 21.1 to IOT’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 which was filed with the Commission on March 29, 2013 and is incorporated by reference herein. (2)Transcontinental Realty Investors, Inc. owns 48.8%, American Realty Investors, Inc. owns 31.3% and Income Opportunity Realty Investors, Inc. owns 19.9%.
